Opinion issued October 4, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-11-00785-CV
                           ———————————
                   HENRY THOMAS FILLION, Appellant
                                       V.
                       CAROLINE FILLION, Appellee



                   On Appeal from the 312th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-13170


                         MEMORANDUM OPINION

      Appellant has filed an agreed motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2